Exhibit Vanguard Natural Resources, LLC and Subsidiaries Unaudited Pro Forma Consolidated Balance Sheet The Company acquired certain producing and non-producing oil and gas properties and related assets and liabilities from Lewis on July 28, 2008.The following pro forma consolidated balance sheet has been prepared to reflect the acquisition as if it occurred on June 30, 2008.Pro forma statements of operations have not been provided as the use of forward-looking information would be necessary to meaningfully present the effects of the acquisition.This unaudited pro forma balance sheet has been prepared for comparative purposes only and may not reflect what would have occurred if the Company had completed the acquisition at an earlier date.This pro forma balance sheet should be read in conjunction with the audited December 31, 2007 and unaudited June 30, 2008 consolidated financial statements of Vanguard Natural Resources, LLC. Vanguard Natural Resources, LLC and Subsidiaries Unaudited Pro Forma Consolidated Balance Sheet As of June 30, Vanguard Historical Pro Forma Vanguard Pro Forma As Adjusted 2008 Adjustments 2008 Assets Current assets Cash and cash equivalents $ 3,900,503 $ — $ 3,900,503 Trade accounts receivable, net 10,825,985 10,825,985 Derivative assets — (a) 1,963,816 Other currents assets 719,273 719,273 Total current assets 15,445,761 1,963,816 17,409,577 Property and equipment Furniture and fixtures 109,594 109,594 Machinery and equipment 163,677 163,677 Less: accumulated depreciation (70,234 ) (70,234 ) Total property and equipment 203,037 — 203,037 Natural gas and oil properties, net – full cost method 184,705,095 51,365,940 (a) 233,296,185 (3,595,687) (a) 820,837 (a) Other assets Derivative assets 702,079 1,631,871 (a) 2,333,950 Deferred financing costs 973,191 973,191 Non-current deposits 45,963 45,963 Other assets 1,061,309 1,061,309 Total assets $ 203,136,435 $ 52,186,777 $ 255,323,212 Liabilities and members’ equity Current liabilities Accounts payable – trade $ 947,507 $ — $ 947,507 Accounts payable – natural gas and oil 1,034,750 1,034,750 Payables to affiliates 4,161,308 4,161,308 Derivative liabilities 27,109,030 27,109,030 Accrued expenses 3,435,907 3,435,907 Total current liabilities 36,688,502 — 36,688,502 Long-term debt 102,500,000 30,005,940 (b) 132,505,940 Derivative liabilities 47,582,633 47,582,633 Asset retirement obligations 1,532,881 820,837 (a) 2,353,718 Total liabilities 188,304,016 30,826,777 219,130,793 Commitments and contingencies Members’ equity Members’ capital, 10,795,000 pre-acquisition and 12,145,873 post-aquisition common units issued and outstanding at June 30, 2008 19,220,375 21,360,000 (a) 40,580,375 Class B units, 420,000 issued and outstanding at June 30, 2008 3,495,153 3,495,153 Other comprehensive loss (7,883,109 ) (7,883,109 ) Total members’ equity 14,832,419 21,360,000 36,192,419 Total liabilities and members’ equity $ 203,136,435 $ 52,186,777 $ 255,323,212 See notes to unaudited pro forma consolidated balance sheet Vanguard Natural Resources, LLC and Subsidiaries Notes to Unaudited Pro Forma Consolidated Balance Sheet (a) To record the acquisition of certain producing and non-producing oil and gas properties and related assets and liabilities from Lewis.Total cash consideration of $30.0 million (after consideration of preliminary purchase price adjustments of approximately $2.0 million) and VNR stock consideration of$21.4 million (1,350,873 units at $15.81) plus assumption of natural gas swap and collar derivative contracts for gas production from July 2008 through December 2011 ($3.6 million asset) and asset retirement obligation ($0.8 million liability). (b) To record the financing of the cash portion of the acquisition with borrowings from the Company’s reserve-based credit facility.
